Opinión concurrente del
Juez Asociado Señor Martín,
a la cual se une el Juez Asociado Señor Torres Rigual.
San Juan, Puerto Rico, a 19 de marzo de 1979
El Art. 1308, según enmendado del Código Civil, 31 L.P.R.A. see. 3661, dispone específicamente que serán de cargo de la sociedad de gananciales “[t]odas las deudas y obligaciones contraídas durante el matrimonio por cualquiera de los cónyuges.” Quedan exentas de ese precepto por el Art. 1310 del mismo cuerpo legal “las multas y condenas pecu-niarias que se les impusieren.”
Nos dice Manresa, con gran sentido, que por regla general “constituyen una carga de la sociedad de gananciales todas las deudas y obligaciones contraídas . . . durante el matrimonio, en cuanto tales deudas representan un equiva-lente recibido por la sociedad . . . ,” pero que “[c]uando se trata de tales condenas y multas la ley no puede presumir que ha nacido la obligación en interés de la comunidad” ya que “[s]e trata de una responsabilidad personal privativa del marido, y a él sólo incumbe, por regla general, su pago o cumplimiento.” Manresa, J. M., Comentarios al Código Civil Español, Tomo IX, págs. 768-769, Madrid, 1969; véanse casos citados en la opinión.
Por razón del Art. 1802 de nuestro Código Civil, precepto en que se basa la acción instada en el pleito de epígrafe, se impuso al marido culpa o negligencia con respecto a los daños causados al dar muerte al ser humano Santos Sepúlveda. Al imponerle el tribunal la indemnización de daños al marido demandado, Liborio Maldonado Febo, no puede considerarse que deba ser con cargo a la sociedad de gananciales.
Aunque el Art. 1310 del Código Civil intenta proteger la sociedad de bienes gananciales contra los acreedores del cón-yuge a quien se le ha impuesto una multa o condena pecu-niaria proveniente de su propia falta o delito, provee en adi-*536ción que pueden los acreedores repetir contra los gananciales, pero solamente (1) si el cónyuge deudor no tuviere capital propio o fuera insuficiente y (2) luego de haber cubierto las atenciones que enumera el Art. 1308, y que aparecen citadas en la opinión del Tribunal.
A los fines de que el tribunal de instancia esté en con-diciones de poder resolver cuáles son las obligaciones que deben cubrirse antes de invadir los bienes gananciales del de-mandado, y en vista de lo novel de la cuestión planteada, creo menester puntualizar especialmente el inciso 5 que se refiere al “sostenimiento de la familia y la educación de los hijos comunes y de cualquiera de los cónyuges.” En otras pala-bras, debe el tribunal tomar providencias para que se cum-pla con las obligaciones de la sociedad de gananciales que reconoce el Art. 1308 y especialmente las del inciso 5.
Estoy consciente de la tragedia personal en que están in-mersos los demandantes, pero a la vez debo expresar mi pre-ocupación por las implicaciones que pueda tener sobre la esposa e hijos del demandado que son víctimas de las circuns-tancias y que no deben ser perjudicadas injustamente por una responsabilidad personalísima del demandado a quien le in-cumbe, por regla general, su pago o cumplimiento.